United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.P., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
COMMISSARY AGENCY, JOINT BASE
PEARL HARBOR-HICKAM, , Honolulu, HI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1217
Issued: May 7, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On May 13, 2020 appellant filed a timely appeal from an April 23, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish greater than two
percent left monaural hearing loss for which he previously received a schedule award.

1

5 U.S.C. § 8101 et seq.

2
The Board notes that, following the April 23, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

FACTUAL HISTORY
On November 26, 2019 appellant, then a 62-year-old meat cutter, filed an occupational
disease claim (Form CA-2) alleging that he sustained binaural hearing loss due to factors of his
federal employment, including noise. He noted that he first became aware of the condition and
realized its relation to his federal employment on January 1, 2010. On the reverse side of the claim
form the employing establishment indicated that appellant was last exposed to the conditions
alleged to have caused his hearing loss on December 5, 2019.
In an undated letter, appellant related that from September 1980 to the present he worked
as a meat cutter for the Federal Government and was exposed to noise from a band saw, a
hamburger grinder, and refrigerator fans for eight hours a day. He indicated that he was provided
with earplugs.
On January 30, 2020 OWCP referred appellant to Dr. Ronald Peroff, a Board-certified
otolaryngologist, for a second opinion evaluation. In a March 2, 2020 report, Dr. Peroff noted
appellant’s physical examination findings and indicated that he had reviewed audiograms dated
April 17, 2019 and February 25, 2020. He reviewed appellant’s February 25, 2020 audiogram by
Dr. Howard Tamashiro, an audiologist, which recorded audiometric findings at the frequency
levels of 500, 1,000, 2,000, and 3,000 Hertz (Hz) of losses for the right ear of 15, 15, 10, and 20
decibels (dBs) and for the left ear of 10, 20, 20, and 55 dBs, respectively.
Using the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides),3 Dr. Peroff calculated appellant’s right ear monaural
hearing impairment by averaging appellant’s right ear hearing losses of 15, 15, 10, and 20 dBs at
500, 1,000, 2,000, and 3,000 Hz, respectively, which totaled 15. After subtracting out a 25 dB
fence, he multiplied the remaining zero balance by 1.5 to calculate a zero percent right ear
monaural hearing loss. Dr. Peroff calculated appellant’s left ear monaural hearing impairment by
averaging appellant’s left ear hearing losses of 10, 20, 20, and 55 dBs at 500, 1,000, 2,000, and
3,000 Hz, respectively, which totaled 26.25. After subtracting out a 25 dB fence, he multiplied
the remaining 1.25 balance by 1.5 to calculate 1.9 percent left ear monaural hearing loss.
Dr. Peroff calculated appellant’s binaural hearing impairment by multiplying appellant’s right ear
monaural hearing loss of 0 by 5, adding appellant’s left ear monaural hearing loss of 1.9, and
dividing by six to equal .32. In a tinnitus handicap inventory, appellant indicated that because of
his tinnitus it was difficult for him to concentrate and hear people, and he related that his tinnitus
interfered with his everyday activities. Appellant scored a 78 on the tinnitus handicap inventory,
which Dr. Peroff indicated was catastrophic and equaled 5 percent impairment.
Dr. Peroff diagnosed noise-induced sensorineural hearing loss with tinnitus and he
indicated that appellant’s sensorineural hearing loss and tinnitus were in part or fully due to
appellant’s federal employment noise exposure. He recommended amplification. Dr. Peroff
opined that appellant’s federal workplace noise exposure was sufficient in intensity and duration
to have caused his hearing loss.
By decision dated April 3, 2020, OWCP accepted appellant’s claim for the condition of
bilateral noise effects on the inner ear.

3

A.M.A., Guides (6th ed. 2009).

2

On April 10, 2020 Dr. Jeffrey Israel, a Board-certified otolaryngologist serving as
OWCP’s district medical adviser (DMA), indicated that he reviewed appellant’s SOAF and
medical records. He stated that appellant’s audiograms from April 17, 2019 and February 25, 2020
revealed left ear hearing loss at 3,000 Hz, which suggested sensorineural hearing loss at least in
part due to noise-induced work-related acoustic trauma. Dr. Israel opined that appellant’s MMI
was on February 25, 2020, the date of his last audiogram. He applied the audiometric data to
OWCP’s standard for evaluating hearing loss under the A.M.A., Guides, and he indicated that he
agreed with Dr. Peroff’s calculations of appellant’s right ear monaural hearing loss and left ear
monaural hearing loss of 0 percent and 1.9 percent, respectively, and provided his calculations.
Dr. Israel stated that he disagreed with Dr. Peroff’s binaural hearing loss calculation because
appellant’s five percent tinnitus rating could not be added to his zero percent binaural rating.
On April 14, 2020 appellant filed a schedule award claim (Form CA-7).
By decision dated April 23, 2020, OWCP granted appellant a schedule award for two
percent left monaural hearing loss. The award ran for 1.04 weeks for the period February 25 to
March 3, 2020.
LEGAL PRECEDENT
The schedule award provisions of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. The method
used in making such determination is a matter which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides has
been adopted by OWCP as a standard for evaluation of schedule losses and the Board has
concurred in such adoption.6 For schedule awards after May 1, 2009, the impairment is evaluated
under the sixth edition of the A.M.A., Guides.7
For hearing loss claims, the Board requires that the employee undergo both audiometric
and otologic examination, that the audiometric testing precede the otologic examination, and that
the audiometric testing be performed by an appropriately certified audiologist. The Board has
explained that all audiological equipment authorized for testing meet the calibration protocol
contained in the accreditation manual of the American Speech and Hearing Association. The
audiometric test results must include both bone conduction and pure tone air conduction
thresholds, speech reception thresholds and monaural discrimination scores, and the

4

Supra note 2.

5

20 C.F.R. § 10.404.

6

Id.; T.O., Docket No. 18-0659 (issued August 8, 2019); Jacqueline S. Harris, 54 ECAB 139 (2002).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); id. at Chapter 3.700.2 and Exhibit 1 (January 2010).

3

otolaryngologist’s report must include: date and hour of examination, date and hour of employee’s
last exposure to loud noise, and a statement of the reliability of the tests.8
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.9 Using the frequencies of 500, 1,000, 2,000, and 3,000 Hz, the losses at each
frequency are averaged. Then, the fence of 25 dBs is deducted because, as the A.M.A., Guides
points out, losses below 25 dBs result in no impairment in the ability to hear everyday speech
under everyday conditions.10 The remaining amount is multiplied by a factor of 1.5 to arrive at
the percentage of monaural hearing loss.11 The binaural loss is determined by calculating the loss
in each ear using the formula for monaural loss, the lesser loss is multiplied by five, then added to
the greater loss and the total is divided by six to arrive at the amount of the binaural hearing loss.12
The Board has concurred in OWCP’s adoption of this standard for evaluating hearing loss.13 The
policy of OWCP is to round the calculated percentage of impairment to the nearest whole
number.14 OWCP’s procedures provide that percentages should not be rounded until the final
percent for award purposes is obtained. Fractions should be rounded down from .49 and up from
.50.15
The A.M.A., Guides provides that if tinnitus interferes with activities of daily living,
including sleep, reading (and other tasks requiring concentration), enjoyment of quiet recreation,
and emotional well-being, up to five percent may be added to a measurable binaural hearing
impairment.16
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to a DMA for an opinion concerning the nature and percentage of permanent
impairment in accordance with the A.M.A., Guides, with the DMA providing rationale for the
percentage of impairment specified.17
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish greater than two
percent left monaural hearing loss, for which he previously received a schedule award.

8

W.G., Docket No. 17-1090 (issued March 12, 2018).

9

T.O., supra note 6; R.D., 59 ECAB 127 (2007); Bernard Babcock, Jr., 52 ECAB 143 (2000); see also 20 C.F.R.
§ 10.404.
10

Supra note 3 at 250.

11

Id.

12

Id.

13

T.O., supra note 6; E.S., 59 ECAB 249 (2007); Reynaldo R. Lichtenberger, 52 ECAB 462 (2001).

14

H.R., Docket No. 19-0860 (October 17, 2019).

15

Id.; Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4 (January 2010).

16

A.M.A., Guides 249.

17

See supra note 7 at Chapter 2.808.6(f).

4

OWCP referred appellant to Dr. Peroff for a second opinion examination.18 Dr. Peroff’s
March 2, 2020 second opinion report set forth his physical examination findings, and he opined
that appellant’s hearing loss was due, partly or fully, to his workplace noise exposure. He reviewed
appellant’s February 25, 2020 audiogram conducted by Dr. Tamashiro, an audiologist, which
recorded audiometric findings at the frequency levels of 500, 1,000, 2,000, and 3,000 Hz of right
ear dBs losses of 15, 15, 10, and 20 and of left ear dBs losses of 10, 20, 20, and 55, respectively.
Using the A.M.A., Guides, Dr. Peroff calculated that appellant’s right ear monaural hearing
impairment by averaging appellant’s right ear hearing losses of 15, 15, 10, and 20 dBs at 500,
1,000, 2,000, and 3,000 Hz, respectively, which totaled 15. After subtracting out a 25 dB fence,
he multiplied the remaining 0 balance by 1.5 to calculate a zero percent right ear monaural hearing
loss. Dr. Peroff calculated that appellant’s left ear monaural hearing impairment by averaging
appellant’s right ear hearing losses of 10, 20, 20, and 55 dBs at 500, 1,000, 2,000, and 3,000 Hz,
respectively, which totaled 26.25. After subtracting out a 25 dB fence, he multiplied the remaining
1.25 balance by 1.5 to calculate 1.9 percent left ear monaural hearing loss. Dr. Peroff indicated
that appellant scored a 78 on a tinnitus handicap inventory, which he indicated was catastrophic
and equaled 5 percent impairment. He calculated appellant’s binaural hearing impairment by
multiplying appellant’s right ear monaural hearing loss of zero by five, adding appellant’s left ear
monaural hearing loss of 1.9, and dividing by 6 to equal .32, and then added appellant’s 5 percent
loss for tinnitus.
In reviewing Dr. Peroff’s calculations, the DMA, Dr. Israel, indicated that he agreed with
his calculations of appellant’s right ear monaural hearing loss and left ear monaural hearing loss
calculations of 0 percent and 1.9 percent, respectively, and he provided his calculations. He stated
that he disagreed with Dr. Peroff’s binaural hearing loss calculation because appellant’s five
percent tinnitus rating could not be added to his zero percent binaural rating.
The Board finds that Dr. Israel properly evaluated appellant’s hearing loss. As previously
noted, the A.M.A., Guides provides that up to five percent may be added to a measurable binaural
hearing impairment.19 However, the Board has held that tinnitus may not be added to an
impairment rating for hearing loss under the sixth edition of the A.M.A., Guides unless such
hearing loss is ratable.20 Appellant did not have ratable binaural hearing loss. OWCP’s procedures
round the calculated percentage of impairment to the nearest whole number, with fractions rounded
down from .49.21 As such, the Board therefore finds that Dr. Israel was correct in calculating that
appellant’s binaural hearing loss of .3 should be rounded to zero. As appellant had no ratable
binaural loss, no tinnitus impairment could be added.
The Board, therefore, finds that appellant has not met his burden of proof to establish
greater than two percent left monaural hearing loss for which he previously received a schedule
award.

18

See E.E., Docket No. 19-1763 (issued March 24, 2020); J.G., Docket No. 12-1469 (issued January 11, 2013).

19

See supra note 16.

20

G.T., Docket No.19-1705 (issued April 16, 2020).

21

Supra notes 14 and 15.

5

Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish greater than two
percent left-sided monaural hearing loss, for which he previously received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the April 23, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 7, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

